10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

UNITEI) STATES DISTRICT COURT

I)ISTRICT OF NEVADA
FERNANDO GALLEGOS, Case No.: 3:15-cV-00254~RCJ~CBC
Petitioner
ORDER
v.
ISIDRO BACA, et al.,
Respondents

 

 

 

 

 

On February 9, 2018, the court granted respondents’ motion to dismiss this 28 U.S.C. §
2254 habeas corpus petition in part (ECF No. 55). The court dismissed grounds 3 and 4(1)) and
concluded that ground 4(c) Was unexhausted Petitioner Fernando Gallegos has filed a motion
for reconsideration, Which respondents opposed (ECF Nos. 5 6, 5 8). As discussed beloW, the
motion for reconsideration is denied

A federal district court has the inherent authority to reconsider an interlocutory order. Los
Angefes v. San.m Mom'ccz Baykeeper, 254 F.3d 882, 887 (9th Cir. 2001); Fed. R. Civ. P. 59; Local
Rule 59»1(3.). Reconsideration of prior court rulings is generally reserved for instances in Wliich
the court changes its position (1) based on the discovery of new evidence; (2) due to a
subsequent change in the law; or (3) to correct a clear legal error. See McDoweH v. Calderon,

197 F.3d 1253, 1255-56 (9th Cir. 1999);Loca1Rule 59~l(a).

 

 

10

11

12

13

14

15

17

18

19

20

21

22

23

 

 

 

Ground 3

Gallegos claimed that his appellate counsel rendered ineffective assistance in violation of
his Sixth Amendrnent rights when counsel failed to argue that law enforcement violated
Gallegos’ Fifth Amendment right to remain silent by conducting a custodial interrogation of
Gallegos without reading him his Miranda rights (ECF No. 42, pp. 28~30). Contrary to
Gallegos’ assertion in his motion for reconsideration, he does state in his third-amended petition
that he did not present this claim to the highest state court (See ECF No. 42, pp. 29~30). -In that
petition, Gallegos urged that he would be able to overcome procedural default of federal ground
3 pursuant to Martz'nez v. Ryon 566 U.S. l (2012). However, Gallegos later acknowledged in his
opposition to the motion to dismiss that the subsequent United States Supreme Court decision in
Dnrvila v. Davis declined to expand the “narrow” Martinez exception to claims of ineffective
assistance of appellate counsel. 137 S.Ct. 2058, 2065 (June 26, 2017). Martinez cannot provide
a basis to overcome default of federal ground 3. Gallegos’s motion fails to demonstrate a clear
legal error and is not based on the discovery of new evidence or a subsequent change in the law.
See McDoweH, 197 F.Bd at 125 5-56. The court denies reconsideration of federal ground 3.

Ground 4 (c)

'l`he court concluded that the portion of ground 4(0) that claims that trial counsel was
ineffective for failing to investigate the prosecution’s witnesses (Hobbs, Taylor, Burgess, and
Owens) was unexhausted Gallegos now re~argues that this ground is exhausted The state-
court record shows that this ground is not exhausted, however. See, exh. 5.1 Gal`legos then
informs the court that, if it is still of the view that the ground is unexhausted he wishes the court

to dismiss the claim with prejudice (ECF No. 56, p. 8). Accordingly, in the interests of judicial

 

1ECF No. 12-5.

 

 

10

ll

12

13

14

15

16

18

19

20

21

22

23

 

 

 

efficiency, the court grants reconsideration of ground 4(0). Ground 4(c) is dismissed with
prejudicel

lT IS THEREFORE ORDERED that petitioner’s motion for reconsideration of the
court’s order on motion to dismiss (ECF No. 56) is GRANTED in part and DENIED in part as
follows:

Ground 4(c) is DISMISSEI) with prejudice

IT IS FURTHER ORDERED that respondents have 45 days from the date of this order
to file an answer to petitioner’s remaining grounds for relief. The answer shall contain all
substantive and procedural arguments as to all surviving grounds of the petition and shall comply
with Rule 5 of the Rules Governing Proceedings in the United States District Courts under 28
U.S.C. §2254.

IT IS FURTHER ORDERED that petitioner has 30 days following service of

respondents’ answer in which to file a reply.

Dated: February'§ 2019 z W

Robert C. Joti}
United States District Judge

 

